United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newark, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-812
Issued: August 22, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 29, 2012 appellant filed a timely appeal from an October 17, 2011 Office of
Workers’ Compensation Programs’ (OWCP) decision, which denied his request for
reconsideration. Because more than 180 days elapsed between the last merit decision of
March 2, 2011 to the filing of this appeal on February 29, 2012, the Board lacks jurisdiction to
review the merits of his case pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On January 6, 2011 appellant, then a 48-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that he sustained right knee pain in the performance of duty on
January 5, 2011. He stopped work that day.

By decision dated March 2, 2011, OWCP denied the claim finding that appellant did not
submit sufficient medical evidence to establish a diagnosis in connection with the January 5,
2011 employment incident.
On July 27, 2011 appellant requested reconsideration. He submitted a July 26, 2011
narrative statement advising that he was sending new medical evidence to OWCP.
In an August 16, 2011 letter, OWCP acknowledged appellant’s reconsideration request
and notified him that the medical evidence was not received with the request. It afforded him 30
days to submit additional evidence. Appellant did not respond.
By decision dated October 17, 2011, OWCP denied appellant’s request for
reconsideration of the merits finding that he did not meet any of the criteria for timely
reconsideration requests.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to a review of an OWCP decision as
a matter of right; it vests OWCP with discretionary authority to determine whether it will review
an award for or against compensation.1 OWCP, through regulations, has imposed limitations on
the exercise of its discretionary authority under section 8128(a).2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.3 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.4 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.5
ANALYSIS
The Board finds that appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law; he has not advanced a relevant legal argument not previously
considered by OWCP; and he has not submitted relevant and pertinent new evidence not
previously considered by OWCP.
1

5 U.S.C. § 8101 et seq. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
2

See Annette Louise, 54 ECAB 783, 789-90 (2003).

3

20 C.F.R. § 10.606(b)(2). See A.L., Docket No. 08-1730 (issued March 16, 2009).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

2

In support of his July 27, 2011 reconsideration request, appellant submitted a July 26,
2011 narrative statement. The Board notes that submission of this statement did not require
reopening his case for merit review. OWCP denied appellant’s claim based on the lack of
supportive medical evidence and his narrative statement merely noted that he was sending new
medical evidence to OWCP. Appellant’s statement is not relevant and pertinent to the issue in
his case and is not sufficient to require OWCP to reopen his claim for consideration of the
merits.6
Appellant did not submit any evidence to show that OWCP erroneously applied or
interpreted a specific point of law, or advances a relevant legal argument not previously
considered by OWCP. As he did not meet any of the necessary requirements, he is not entitled
to further merit review.
The Board notes that, following issuance of the October 17, 2011 decision and on appeal,
appellant submitted new medical evidence. The Board is precluded from reviewing evidence
which was not before OWCP at the time it issued its final decision.7
The Board finds that appellant failed to submit relevant and pertinent new evidence, a
relevant legal argument not previously considered by OWCP or evidence or argument which
shows that OWCP erroneously applied or interpreted a specific point of law. Therefore, OWCP
properly refused to reopen his claim for further consideration of the merits of his claim under 5
U.S.C. § 8128.

6

See James W. Scott, 55 ECAB 606 (2004).

7

See 20 C.F.R. § 501.2(c)(1).

3

ORDER
IT IS HEREBY ORDERED THAT the October 17, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 22, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

